DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11-12, 14-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0016001 Loupis et al., hereinafter “Loupis” (cited previously), in view of KR 20110054413 Yoo et al., hereinafter “Yoo”.

Regarding claim 1, Loupis discloses a light irradiation device (Para 3), comprising: a light source unit (Para 3) emitting a light (Para 3) to a skin area to be treated (Para 53); and a controller (Para 42) operable to control the light source unit (Para 42); the light source unit comprising: a substrate (Para 47): at least one first light source (Figure 2, element 102) disposed on the substrate (Para 47) and emitting a first light in a blue wavelength band (Para 107 discloses the second light having a blue wavelength band, but Para 149 discloses that the LED’s can be arranged in any configuration, so examiner takes the position that the first and second LED’s can be interchangeable); and at least one second light source (Figure 2, element 104; Para 
Loupis does not disclose the first region is separated from the second region such that the at least one first light source and the at least one second light source are not interdisposed; the first region is spaced apart from the skin area to be treated farther than the second region is.
However, Yoo discloses a light skin therapy device (See Page 2, lines 13-19) and teaches the first region (Figure 2, element 205 region) is separated from the second region (Figure 2, element 204 region) such that the at least one first light source (Figure 2, element 205) and the at least one second light source (Figure 2, element 204) are not interdisposed (This can clearly be seen in Figure 2, they are each on a different depth); the first region is spaced apart from the skin area to be treated farther than the second region is (This can be seen in Figure 2, but also see Page 5, lines 27-33).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the first and second region spaced apart from each other at different depths as taught by Yoo, in the invention of Loupis, in order to irradiate the skin at different angles (Yoo; Page 5, lines 27-37).
Regarding claim 4, Loupis discloses the first light (Figure 2, element 102) has a wavelength band of about 370nm to about 500nm (Para 8, 430 nm-500nm falls in the range and Para 49, 450-490 nm falls within this range).
Regarding claim 5, Loupis discloses the first light (Figure 2, element 102) has a wavelength band of about 385nm to about 435nm (Para 8, 430nm falls in the range).
Regarding claim 6, Loupis discloses the second light (Figure 2, element 104) has a wavelength band of about 610nm to about 940nm (Para 49; red wavelength 635-750 nm which falls in this range and Para 77).
Regarding claim 7, Loupis discloses both the first light (Figure 2, element 102) and the second light (Figure 2, element 104) are irradiated (Para 52 and 53) for a predetermined time period (Para 18 and 42).
Regarding claim 11, Loupis discloses the first light (Figure 2, element 104) is irradiated at intervals (Para 165 discloses a pulsating feature that can be run for a short amount of time and include different number of pulses; either light source can be selected for this feature, examiner takes the position that the first light source can be irradiated at intervals) and the first light is discontinuous (Para 165 examiner takes the position that pulsating is discontinuous).
Regarding claim 12, Loupis discloses the first light (Figure 2, element 102), the second light (figure 2, element 104), or both are periodically irradiated (Para 165 shows that either light source, whether pulsating or non-pulsating, can be irradiated for any number of paradigms, which is periodic given that the light is generated for a preset period of time, Para 18).
Regarding claim 14, Loupis discloses an irradiation area (Para 3 discloses the treatment device irradiates the treatment area) of the first light (Figure 2, element 102) on the skin area to be treated (Para 68 defines the treatment area as skin) is smaller (Figure 2, elements 102 are less than elements 104, examiner takes the positon that this means the area of treatment exposed to the first light is smaller than the area of treatment exposed to the second light) than an irradiation area (Para 3) of the second light (Figure 2, elements 102 are less than elements 104, examiner takes the positon that this means the area of treatment exposed to the second light is larger than the area of treatment exposed to the first light) on the skin.
Regarding claim 15, Loupis discloses the substrate (Para 151) further comprises a third region (Figure 2 discloses in as much as applicants a third region separating the first and second regions, this shown to be the black shaded region) between the first region (Annotated Figure 2) the second region (Annotated Figure 2).

    PNG
    media_image1.png
    316
    470
    media_image1.png
    Greyscale

Regarding claim 16, Loupis discloses the third region (The region shown between the first and second LEDs in Figure 2) comprises the first light source disposed on an inclined surface connecting the first region and the second region (Para 49 discloses that the panel surface may be graduated to allow some LEDs to be closer to the skin than others. It also mentions that the first LEDs are mounted on the same panel, around the second LEDs, it is inherent that there would be a third region between the two graduated surfaces that is inclined to connect the two together).
Regarding claim 17, Loupis discloses a light irradiation device (Para 3) comprising: at least one first light source (Figure 2, element 102)  emitting a first light in a blue wavelength band (Para 107 discloses the second light having a blue wavelength band, but Para 149 discloses that the LED’s can be arranged in any configuration, so examiner takes the position that the first and second LED’s can be interchangeable); at least one second light source (Figure 2, element 104; Para 107) emitting a second light in a red wavelength band to a near-infrared wavelength band emitting a second light (Para 107) in a red wavelength band to a near-infrared wavelength band (Para 107 discloses the first light having a red wavelength band, but Para 149 discloses that the LED’s can be arranged in any configuration, so examiner takes the position that the first and second LED’s can be interchangeable); and a controller (Para 42) configured to control the first and second light sources (Para 42), wherein the first light has a first skin penetration depth (Para 108) and the second light has a second skin penetration depth (Para 108 discloses that different wavelengths have different penetration depths, meaning that each light source will have its own defined penetration depth), the first skin penetration depth and the second skin penetration depth differing depending on a wavelength (Para 108; the longer the wavelength the deeper the tissue penetration); the first skin penetration depth being smaller than the second skin penetration depth (Para 49 and 108; as disclosed previously, the first light outputs blue light and the second light outputs red light, therefore the first light is at a shorter wavelength than the second and as Para 108 mentions the longer wavelengths having deeper tissue penetration, thereby the first skin penetration is inherently shorter); wherein a group of the at least one first light source (Figure 2, element 102) is disposed in a first region (See annotated Figure 2), a group of the at least one second light source (Figure 2, element 104) is disposed in a second region (See annotated Figure 2); wherein in the first region (Region of element 102 in Figure 2), direct application of the first light (Figure 2, element 102) with a first predetermined dose (Para 42 discloses pre-set treatment parameters that include time and wavelength), to the skin area to be treated (Para 53), via a guiding structure (See Para 48), causes the first light to penetrate through the skin area to be treated (This is inherent with application of light to the skin, but also see Para 108) and reactive oxygen species (ROS) (Para 108) to be produced and accumulated in cells of bacteria within the first skin penetration depth, thereby resulting in demise of the bacteria (Para 99, 108, and 150); in the second region (Region of elements 104 in Figure 2), direct application of the second light (Figure 2, element 104) with a second predetermined dose (Para 42 discloses pre-set treatment parameters that include time and wavelength), to an area wider than the skin area to be treated by the first light (Figure 2 shows a greater number of element 104 than element 102, making it inherent that the second light 104 would cover a wider area on the skin than the first light 102) and in an open state (Para 48 discloses that a waveguide may be utilized but per Figure 1, the lights can be in an open state), causes the second light to penetrate through the skin area to be treated (This is inherent with application of light to the skin, but also see Para 108) and blood vessels to be dilated and promote a blood circulation in the second skin penetration depth (Para 140 discloses that the first LEDs, which emit red light Para 107, increase blood flow at the treatment site, this inherently means that the blood vessels have been dilated to promote blood circulation), thereby improving a blood flow and promoting immune response (Para 140); and the second predetermined dose is about a half of the first predetermined dose (Para 18 discloses that the dosage is adjusted by adjusting the rate of fluence and Para 19 discloses that the fluence emitted by the second light may be 50 % of the fluence emitted by the first light, thereby the second dose is half of the first).
Loupis does not disclose the first region is separated from the second region such that the at least one first light source and the at least one second light source are not interdisposed; the first region is spaced apart from the skin area to be treated farther than the second region is.
However, Yoo discloses a light skin therapy device (See Page 2, lines 13-19) and teaches the first region (Figure 2, element 205 region) is separated from the second region (Figure 2, element 204 region) such that the at least one first light source (Figure 2, element 205) and the at least one second light source (Figure 2, element 204) are not interdisposed (This can clearly be seen in Figure 2, they are each on a different depth); the first region is spaced apart from the skin area to be treated farther than the second region is (This can be seen in Figure 2, but also see Page 5, lines 27-33).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the first and second region spaced apart from each other at different depths as taught by Yoo, in the invention of Loupis, in order to irradiate the skin at different angles (Yoo; Page 5, lines 27-37).


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0016001 Loupis et al., hereinafter “Loupis”, in view of KR 20110054413 Yoo et al., hereinafter “Yoo”, further in view of NPL ASH et al., hereinafter “Ash” (cited previously).
Regarding claim 2, Loupis discloses the first light (Figure 2, element 102). 
The modified Loupis reference does not disclose the first skin penetration depth equal to or greater than about 1.0mm. 
However, Ash teaches the first skin penetration depth equal to or greater than about 1.0mm (Figure 1, teaches blue light is about equal to 1 mm of depth penetration into the skin, this is used to teach that the blue light in Loupis penetrates the skin at that depth, given that both the blue light from Ash and Loupis are emitted at the same wavelengths).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the skin penetration depth of different wavelengths as taught by Ash, in the invention of Loupis, in order to specify the therapeutic effect the blue light will have depending on the penetration depth (Ash; Figure 1 title and Page 1, Col. 2, lines 17-30).
Regarding claim 3, Loupis discloses the second light (Figure 2, element 104). 
Loupis does not disclose the second skin penetration depth equal to or greater than about 4.3mm.
However, Ash teaches the second skin penetration depth equal to or greater than about 4.3mm (Figure 1, teaches red light is about 4-5 mm of depth penetration into the skin which means it is in that range, this is used to teach that the red light in Loupis penetrates the skin at that depth, given that both the red light from Ash and Loupis are emitted at the same wavelengths). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the skin penetration depth of different wavelengths as taught by Ash, in the invention of Loupis, in order to specify the therapeutic effect the red light will have depending on the penetration depth (Ash; Figure 1 title and Page 1, Col. 2, lines 17-30).

Claims 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0016001 Loupis et al., hereinafter “Loupis”, in view of KR 20110054413 Yoo et al., hereinafter “Yoo”, further in view of NPL ASH et al., hereinafter “Ash”, further in view US 2014/0194955 POVOLOSKY et al., hereinafter “Povolosky” (all cited previously). 
Regarding claim 8, Loupis discloses the first light (Figure 2, element 102) and the second light (Figure 2, element 104).  
Loupis does not disclose the first light is irradiated for a first time, and the second light is irradiated for a second time longer than the first time.
However, Povolosky teaches the first light (Para 83) is irradiated for a first time (Para 83), and the second light (Para 83) is irradiated for a second time longer (Para 83) than the first time (Para 83).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the length of time the first and second light are on as taught by Povolosky, in the invention of Loupis, in order to allow the device to irradiate different wavelengths at different times (Povolosky; Para 83).
Regarding claim 9, Loupis discloses all the limitations of claim 8. 
Loupis does not disclose the second light starts to be irradiated before the irradiation of the first light is completed, and at least a portion of the first time overlaps with at least a portion of the second time.
However, Povolosky teaches the second light (Para 83) starts to be irradiated (Para 83) before the irradiation of the first light (Para 83) is completed (Para 83; the first light is irradiated and then the second light is irradiated and the time periods overlap, both being 5 mins, so examiner takes the positon that the second light starts to be irradiated before the irradiation of first light is complete), and at least a portion of the first time (Para 83) overlaps with at least a portion of the second time (Para 83).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the timing of the lights being on or off as taught by Povolosky, in the invention of Loupis, in order to allow the device to irradiate different wavelengths at different times (Povolosky; Para 83).
Regarding claim 10, Loupis discloses the second light (Figure 2, element 104) is irradiated continuously (Para 165 discloses a non-pulsating feature that can be set to run continuously for a predetermined time; either light source can be selected for this feature, examiner takes the position that the second light source can be irradiated continuously).
Regarding claim 20, Loupis discloses the first light (Figure 2, element 102) and the second light (Figure 2, element 104) and the second light starts to be irradiated before the irradiation of the first light is completed (Para 95 discloses that the first and second light sources may be irradiated simultaneously, suggesting that the second light will irradiate before the first one is complete), and at least a portion of the first time overlaps with at least a portion of the second time (Para 95, since they are irradiated simultaneously the first time and the second time will overlap).
Loupis does not disclose the first light is irradiated for a first time, and the second light is irradiated for a second time longer than the first time.
However, Povolosky teaches the first light (Para 83) is irradiated for a first time (Para 83), and the second light (Para 83) is irradiated for a second time longer (Para 83) than the first time (Para 83).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the length of time the first and second light are on as taught by Povolosky, in the invention of Loupis, in order to allow the device to irradiate different wavelengths at different times (Povolosky; Para 83).

Claims 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0016001 Loupis et al., hereinafter “Loupis”, in view of KR 20110054413 Yoo et al., hereinafter “Yoo”, further in view of NPL ASH et al., hereinafter “Ash”, further in view translated KR 101561448 Park et al., hereinafter “Park”. 
Regarding claim 13, Loupis discloses the light irradiation device (Para 3) is for treatment (Para 2 and 3); and wherein the substrate (Para 47) faces the skin area to be treated (Para 68) and comprises the first region (Annotated Figure 2) and the second region (Annotated Figure 2); the first region and the second region are concentrically arranged such that the second region surrounds the first region (Annotated Figure 2, the second light 104 surrounds the first light 102); the first light source disposed on the first region is more distal to the skin area to be treated than the second light source disposed on the second region is (Para 149 discloses that the panel surface may be graduated, such that some of the LEDs are closer to the skin than others).
Loupis does not disclose wherein a surface of the substrate corresponding to the first region is concaved relative to a surface of the substrate corresponding to the second region is.
However, Park teaches wherein a surface of the substrate corresponding to the first region (Figure 5, element 13) is concaved (Para 20) relative to a surface of the substrate (Para 20) corresponding to the second region (Figure 5, element 16) is.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a first region that is concaved with respect to the second region as taught by Park, in the invention Loupis, in order to allow the device to be placed on the incident surface (Park; Para 20).  
Regarding claim 18, Loupis discloses the first light (Figure 2, element 102) and the second light (Figure 2, element 104); wherein the substrate (Para 47) faces a skin area to be treated (Para 68) and comprises a first region in which the first light source is disposed (Annotated Figure 2) and a second region in which the second light source is disposed (Annotated Figure 2); the first region and the second region are concentrically arranged such that the second region surrounds the first region (Annotated Figure 2, the second light 104 surrounds the first light 102).
Loupis does not disclose the first light has the skin penetration depth equal to or greater than about 0.8mm, and the second light has the skin penetration depth equal to or greater than about 4.3mm.
However, Ash teaches The first light (Blue wavelength) has the skin penetration depth equal to or greater than about 0.8mm (Figure 1, teaches blue light is about equal to 1 mm of depth penetration into the skin, which is greater than 0.8 mm), and the second light (Red wavelength) has the skin penetration depth equal to or greater than about 4.3mm (Figure 1, teaches red light is about 4-5 mm of depth penetration into the skin which means it is in that range).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the skin penetration depth of different wavelengths as taught by Ash, in the invention of Loupis, in order to specify the therapeutic effect the blue and red lights will have depending on the penetration depth (Ash; Figure 1 title and Page 1, Col. 2, lines 17-30).
Loupis does not explicitly disclose the second region surrounding the first region comprises a protruding structure and the protruding structure blocks the light emitted from the first light sources at least partially.
However, Park teaches disclose the second region surrounding the first region comprises a protruding structure and the protruding structure blocks the light emitted from the first light sources at least partially (Figure 5 and Para 20 show the concave structure to diffuse light, blocking the escape of light through any other surface, this shows that if the surfaces were graduated, light will be blocked partially from other surfaces of the substrate/skin).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a first region that is concaved with respect to the second region as taught by Park, in the invention Loupis, in order to allow the device to be placed on the incident surface (Park; Para 20) and allowed a particular diffusion of light (Park; Para 20).  
Regarding claim 19, Loupis discloses the first light (Figure 2, element 102) has a wavelength band of about 370nm to about 500nm (Para 8, 430 nm-500nm falls in the range and Para 49, 450-490 nm falls within this range).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792